Citation Nr: 0028166	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-11 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code, for 
periods of enrollment prior to October 1, 1996.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and veteran



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 to October 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 determination from the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to DEA 
benefits under Chapter 35, Title 38, United States Code, for 
periods of enrollment prior to October 1, 1996.


FINDINGS OF FACT

1.  The appellant is the veteran's daughter.

2.  In August 1997, the veteran was awarded a total 
disability rating effective as of October 1992.

3.  The appellant's formal claim for educational assistance 
benefits (VA Form 22-5490, Application for Survivors' and 
Dependents' Educational Assistance) was received by VA on 
October 1, 1997.




CONCLUSION OF LAW

The requirements for an award of DEA benefits under Chapter 
35, Title 38, United States Code, for any period of 
enrollment prior to October 1, 1996, have not been met.  38 
U.S.C.A. §§ 3512, 5107 (West 1991); 38 C.F.R. §§ 21.3021, 
21.3046, 21.4131 (1999); 38 C.F.R. §§ 21.3046, 21.4131 
(effective from June 3, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that because her basic eligibility for 
Chapter 35 benefits could be as early as October 1992, she 
should receive retroactive Chapter 35 benefits for all 
periods of enrollment from that date.  At a June 2000 hearing 
before the undersigned Veterans Law Judge, she explained that 
she had attended the University of Wisconsin from the fall of 
1991 until she graduated in December 1995, and then did 
graduate work for all of 1996.  Enrollment certifications 
from the University of Wisconsin-Milwaukee confirm her 
attendance through undergraduate school and the spring 
semester in 1996 (January 16 through May 11) as a half time 
graduate student.  

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being a child of a veteran who 
has a total and permanent disability rating from a service-
connected disability.  38 U.S.C.A. § 3501(a)(1)(D) (West 
1991); 38 C.F.R. § 21.3021 (1999).  In an August 1997 rating 
decision, the RO awarded the veteran (the appelant's mother) 
a total disability rating effective as of October 1992.  By 
virtue of that decision, basic eligibility for Chapter 35 
benefits for the appellant might be as early as October 1992.  
However, the issue in this case is not whether the appellant 
is eligible for Chapter 35 benefits.  Instead, the central 
issue before the Board is the proper commencing date for any 
award of Chapter 35 educational assistance benefits.

The Board observes that during the pendency of this appeal, 
effective June 3, 1999, substantive changes were made to the 
criteria for establishing commencing dates of an award of 
chapter 35 educational assistance benefits.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the appeal process has 
been concluded, the version most favorable to the claimant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Prior to June 3, 1999, the law prohibited an award of Chapter 
35 educational assistance for any period earlier than one 
year prior to the date of receipt of the initial application 
or enrollment certification, whichever was later.  According 
to the amended regulations for Chapter 35 awards, in 
pertinent part, if the award is the first award of 
educational assistance for the program of education the 
eligible person is pursuing, the commencing date of the award 
of educational assistance is the latest of: (i) the beginning 
date of eligibility, as determined by 38 C.F.R.            § 
21.3046; or (ii) one year before the date of the claim.  

The veteran was granted a total disability rating in August 
1997, effective as of October 1992.  On October 1, 1997, the 
Milwaukee RO received the appellant's formal claim for 
educational assistance benefits (VA Form 22-5490, Application 
for Survivors' and Dependents' Educational Assistance).  The 
appellant indicated that she was seeking payment for expenses 
incurred since October 1992 for course work already 
completed.  She reported that she had attended the University 
of Wisconsin from 1991 to 1996.  By VA letter dated later in 
October 1997, the appellant was notified that she was 
entitled to pursue a program of education under Chapter 35, 
Title 38, United States Code, pending receipt of enrollment 
certification.  She was informed that education benefits 
could not be granted for a period earlier than one year 
before the date her enrollment certification or application 
was received; thus, benefits could not be awarded 
retroactively to October 1, 1992, as requested.  The 
appellant disagreed with the commencement date of the award 
of Chapter 35 benefits, and initiated this appeal.

Since the commencing date of an award of educational 
assistance benefits could not begin earlier than one year 
prior to the date of receipt of the application or enrollment 
certification, whichever was later, and the appellant's claim 
was received on October 1, 1997, the earliest date that an 
award of educational assistance benefits could commence under 
the regulations in effect prior to June 3, 1999, is October 
1, 1996.  This was the date one year prior to the date of 
receipt of the appellant's claim for benefits.  

Similarly, under the regulations in effect after June 3, 
1999, the significant date in determining the commencing date 
of the appellant's Chapter 35 award is the date one year 
prior to the date of the receipt of her claim.  Accordingly, 
under either the former or revised criteria, the earliest 
commencing date for the appellant's award of Chapter 35 
educational assistance benefits is October 1, 1996.  Based on 
the enrollment certifications, it appears that the appellant 
did not have any enrollment after this date, at least at the 
University of Wisconsin-Milwaukee.  

The Court has held that a claimant for Chapter 35 educational 
benefits is not entitled to retroactive benefits if his or 
her education was not impeded or interrupted by the VA's 
delay in granting service connection for the veteran's death.  
See Erspamer v. Brown, 9 Vet. App. 507, 509 (1996).  Although 
the case at hand involves a total disability rating, and not 
service-connection for the cause of the veteran's death, the 
Board finds the holding controlling in either situation.  The 
Court in Erspamer observed that Chapter 35 benefits were 
instituted to provide dependents educational opportunities 
which would otherwise be impeded or interrupted by reason of 
the disability or death of a parent from a disease incurred 
in service, and to ensure that such dependents were aided in 
attaining the educational status which they might have 
aspired to and obtained if the parent had not died.  Id. at 
509.  There is nothing in the record to indicate that the 
appellant's education was impeded or interrupted by any 
reliance upon any action of the VA in regard to the veteran's 
claim for a total disability rating.  In any event, although 
the Board appreciates the appellant's arguments, similar 
arguments were clearly rejected by the Court in Erspamer.  

The Board appreciates the appellant's understandable argument 
that she did not file an application for Chapter 35 benefits 
at the time her basic eligibility for Chapter 35 benefits was 
eventually established due to the length of time before the 
veteran's unemployability award was decided, but the 
regulatory criteria and legal precedent governing eligibility 
for Chapter 35 education benefits are clear, and the Board is 
bound by them.  Under governing law, there is no basis on 
which to grant the appellant the retroactive Chapter 35 
benefits that she is seeking.  As the disposition of this 
claim is based on the law, and not on the facts of the case, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied. 



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals



 

